DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Amendment
 Claim 8 is amended. Claims 16 and 17 are added. Claims 1-17 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 12/15/2021 have been reviewed. Following are the response: 
Claims 1 and 11 Are Patentable Over the Cited References 
Applicant argues “The Office Action on page 5 concedes that Huan modified by Kamil does not teach the recitations in Claim 1 of "wherein phases of spectral coefficients that are not phase shifted are randomized and the spectral coefficients that are not phase shifted include spectral coefficients in a gap between two Mk intervals wherein intervals k=1...K of Mk are non-overlapping." However, the Office Action on page 5 refers to Col. 19, lines 25-50 of Yeldener. 
Prior to discussing Yeldener, Applicant points out that when the prior art teaches away from combining certain known elements, discovery of a successful means of combining them is more likely to be nonobvious. See United States v. Adams, 383 U.S. 39, 51-52 (1966) A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant." Ricoh Co., Ltd. v. Quanta Computer Inc., 
Applicant further argues “Further, if a proposed modification to a reference renders the reference unsatisfactory for its intended purpose, then the teachings of the references are not sufficient to render the claims prima facie obvious. Additionally, if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. See M.P.E.P. 2143.01” In response to applicant's argument that prior art would change the principle  the advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues “ that Kamil specifically states that zero-phase stimuli produces consistently better results that random phase stimuli.” However that would not discourage one of the ordinary skill in the art to modify the equation which might lead to similar/predictable result 
	Applicant further argues “Col. 19, lines 25-50 of Yeldener describe that when corresponding harmonics in adjacent frames both fall within the unvoiced portion of the spectrum, the function a(t) is set to zero over the entire interval between frames, so that a random phase function can be used.. This teaches that only spectral coefficients are random phase shifted when adjacent frames fall within an unvoiced portion of the spectrum, which teaches away from a gap between two Mk intervals wherein intervals k=1...K of Mk are non-overlapping” However the concept of using the random phase is same, the voice frame which is phase shifted (“the initial phase .phi..sub.0 set to the predicted phase of the current frame and .DELTA..phi..sub.k is chosen to be the smallest frequency deviation required to match the phase of the previous frame”  has harmonics and unvoiced frames are noise, hence the between harmonic phase there is a noise, which is not phase shifted or cannot be phase shifted is randomized. 
The Dependent Claims Are Patentable Over the Cited References 
Examiner agrees with the applicant comment regarding claims 16 and 17, therefore are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Huan ( Real-time Audio Error Concealment Method Based on Sinusoidal Model) and further in view of Kamil ( Importance of the Dynamic Range of an Analysis Window Function for Phase-only and Magnitude-only Reconstruction of Speech) and further in view of Yeldener( US Pat 5890108) 

Regarding claim 1, Huan teaches a frame loss concealment(synthesis for error concealment for the lost frames, Abstract, Fig 1)  method, wherein a segment from a previously received or reconstructed audio signal is used as a prototype frame in creating a substitution frame for a lost audio frame ( Fig 2- reconstruction of  a frame, which was previously generated as a encoded frame, Fig 1), the method comprising: transforming the prototype frame into a frequency domain( the FFT is applied to the window signal, Sec 2.1, right col , Page 23, Fig 1);4834-7471-6499, v 1 27 applying a sinusoidal model to the prototype frame in the frequency domain to identify a frequency of at least one sinusoidal component of the prototype frame)( the estimation of sinusoidal model parameters is typically accomplished through peak picking using an analysis of the samples by STFT....wherein the spectral peaks are picked by finding the frequency component, 2.1, Page 23, left Col); determining a phase shift Ok for the at least one sinusoidal component( phase shift is calculated based on formula (2), Para 24, left col); shifting a phase of all spectral coefficients in the prototype frame included in an interval Mk around a sinusoid k by the phase shift Ok ( adjustment of the frequency and phase, Page 24, left col; ( if the number of samples between the start of the analysis model and the start of the lost frame is M, then the phase adjustment for the ith frequency component is given by eq 2, Page 24, left col); and creating the substitution frame by performing an inverse frequency transform of a frequency spectrum of the prototype frame after phase shifting the spectral components in the prototype frame  (An inverse FFT (IFFT) is performed to generate the time-domain waveform. The synthesized signal is scaled by the windowing scaling factor is given by eq 3, Page 24, left Col ;  the reconstructed waveform is to fill the lost frame, 2.1, Page 24, left Col) 

Huan does not explicitly teaches the concept of phase shifting while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k,
However  Kamil teaches of phase shifting while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k ( retain only the magnitude information while shifting the phase, Under 2. ANALYSIS-MODIFICATION-SYNTHESIS PROCEDURE) 
It would have been obvious having the teachings of Huan to further include the concept of Kamil before effective filing date since for dynamic range the retaining of magnitude provided more intelligible signal ( Conclusion, Kamil) 
Huan modified by Kamil does not explicitly teaches 
wherein phases of spectral coefficients that are not phase shifted are randomized and the spectral coefficients that are not phase shifted include spectral coefficients in a gap between two Mk intervals wherein intervals k=1...K of  Mk are non-overlapping;
However Yeldener teaches wherein phases of spectral coefficients that are not phase shifted are randomized and the spectral coefficients that are not phase shifted include spectral coefficients in a gap between two Mk intervals wherein intervals k=1...K of  Mk are non-overlapping ( When corresponding harmonics in adjacent frames both fall within the unvoiced portion of the spectrum, the function .sigma.(t) is set to zero over the entire interval between frames, so that a random phase function can be used, Col 19, line 25-50)
It would have been obvious having the teaching of Huan and Kamil to further include the concepts of Yeldener of randomizing before effective filing date since randomizing the phase is a known concept, and inserting in a gap where the interval has a gap to stretch or to fill by this method to reduce artifacts ( Col 19, line 25-50, Yeldener)  

Regarding claim 2, Huan as above in claim 1, teaches wherein the phase shift Ok depends on a sinusoidal frequency fk and a time shift between the prototype frame and the lost audio frame ( eq 2, Pge 24, left col) 

Regarding claim 3, Huan as above in claim 1, teaches  wherein at least one of transforming, applying, calculating, phase shifting, and/or creating is performed by a processor, the method further comprising: providing by the processor an audio signal for speaker playback (Inherent from -- we apply the proposed method to MPEG-2 AAC decoder and the complexity of the EC module is comparative to the optimized version of decoder. With the improved audio quality and no-extra delay and comparative implementation complexity, the error concealment method proposed is applicable for the real-time cable or wireless networks, Conclusion, Page 27),, wherein the audio signal is 5 provided using the substitution frame( substituting the lost frames, left col, Second Para, Page 22)

Regarding claim 4, Huan as above in claim 1, teaches the substitution frame in place of the lost audio frame to reduce audible impact of the lost audio frame (reconstructing the lost and inherently reconstruction the lost from will reduce the audible impact, Abstract) 

Regarding claim 5, Huan modified by Kamil as above in claim 1, teaches providing a decoded and reconstructed audio signal for speaker playback, wherein the decoded and reconstructed audio signal is provided using the substitution frame and the previously received or reconstructed audio signal; and transmitting the decoded and reconstructed audio signal through output circuitry towards a speaker for the speaker playback ( inherent- audio qualities, Fig 4-5, 3.1 Recording) 
 
( inherent- audio qualities, Fig 4-5; speaker, 3.1 Recording 5. Conclusion ) 

Regarding claim 7, Huan modified by Kamil as above in claim 1, teaches receiving the segment from the previously received or reconstructed audio signal through an input circuit, and output the substitution frame through an output circuit toward an electronic device have a loudspeaker for playback through the loudspeaker ( inherent- audio qualities, Fig 4-5, 3.1 Recording, 5. Conclusion) 


Regarding claim 8, Huan as above in claim 1, teaches replace the lost audio frame with the substitution frame in the previously received or reconstructed audio signal, output the substitution frame and the previously received or reconstructed audio signal towards storage ( storing, 3.2. The implementation complexity) 

Regarding claim 9, Huan as above in claim 1, teaches wherein identifying of the frequency of the at least one sinusoidal component further involves identifying frequencies in a vicinity of peaks of a spectrum related to a frequency domain transform used to transform the prototype frame ( the estimation of the sinusoidal parameters are accomplished by peak picking through the analysis of the samples by STFT, Sec 2.1,Page 23, left col; if the window length can’t be enlarged to enhance the frequency resolution, inter-peak compensation maybe required. Besides picking peak the peak neighbors are kept with an attenuation of the fixed factor while the other DFT coefficients are zeroed, Page 23, right col,- Page 24, left col line 1-5 , Fig 1)


Regarding claim 11, arguments analogous to claim 1, are applicable. 
Regarding claim 12, arguments analogous claim 2, are applicable. 
Regarding claim 13, arguments analogous claim 6, are applicable. 
Regarding claim 14, arguments analogous claim 7, are applicable. 

( decoder, Abstract)

Claim 10 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Huan ( Real-time Audio Error Concealment Method Based on Sinusoidal Model) and further in view of Kamil ( Importance of the Dynamic Range of an Analysis Window Function for Phase-only and Magnitude-only Reconstruction of Speech) and further in view of Yeldener( US Pat 5890108) and further in view of Ramo ( US Pub: 20050091041) 

Regarding claim 10, Huan as above in claim 1, mentions enhance the frequency resolution, 2.1. The modified sinusoidal model but does not explicitly teaches identifying of the frequency of the at least one sinusoidal component is performed with higher resolution than a frequency resolution used in transforming the prototype frame 
However Ramo teaches identifying of the frequency of the at least one sinusoidal component is performed with higher resolution than a frequency resolution used in transforming the prototype frame ( To find the optimal sine-wave parameters for a frame, a heuristic method based on idealized conditions is typically used. This can be done by using overlapping analysis windows with variable or fixed lengths. A high-resolution Discrete Fourier transform (DFT) is then taken from the windowed signal. For voiced speech the window length should be at least two and one-half times the average pitch period in order to achieve the desired DFT resolution. To determine the frequency of each sinusoidal component, simple peak picking algorithm for the DFT amplitude spectrum is typically used. The amplitude and phase of each sinusoid is then obtained by sampling the high-resolution DFT at these frequencies, Para 0013) 
It would have been obvious having the teachings of Huan and Kamil and Yeldener  to further include the concept of Ramo at the time of invention so that optimal sinusoid can be used to reconstruct ( Abstract, Ramo) 

2nd Rejection 

Claims 1-9 and 11-15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Huan ( Real-time Audio Error Concealment Method Based on Sinusoidal Model) and further in view of Kamil ( Importance ( US Pat# 8577482) 

Regarding claim 1, Huan teaches a frame loss concealment(synthesis for error concealment for the lost frames, Abstract, Fig 1)  method, wherein a segment from a previously received or reconstructed audio signal is used as a prototype frame in creating a substitution frame for a lost audio frame ( Fig 2- reconstruction of  a frame, which was previously generated as a encoded frame, Fig 1), the method comprising: transforming the prototype frame into a frequency domain( the FFT is applied to the window signal, Sec 2.1, right col , Page 23, Fig 1);4834-7471-6499, v 1 27 applying a sinusoidal model to the prototype frame in the frequency domain to identify a frequency of at least one sinusoidal component of the prototype frame)( the estimation of sinusoidal model parameters is typically accomplished through peak picking using an analysis of the samples by STFT....wherein the spectral peaks are picked by finding the frequency component, 2.1, Page 23, left Col); determining a phase shift Ok for the at least one sinusoidal component( phase shift is calculated based on formula (2), Para 24, left col); shifting a phase of all spectral coefficients in the prototype frame included in an interval Mk around a sinusoid k by the phase shift Ok ( adjustment of the frequency and phase, Page 24, left col; ( if the number of samples between the start of the analysis model and the start of the lost frame is M, then the phase adjustment for the ith frequency component is given by eq 2, Page 24, left col); and creating the substitution frame by performing an inverse frequency transform of a frequency spectrum of the prototype frame after phase shifting the spectral components in the prototype frame  (An inverse FFT (IFFT) is performed to generate the time-domain waveform. The synthesized signal is scaled by the windowing scaling factor is given by eq 3, Page 24, left Col ;  the reconstructed waveform is to fill the lost frame, 2.1, Page 24, left Col) 

Huan does not explicitly teaches the concept of phase shifting while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k,
However  Kamil teaches of phase shifting while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k ( retain only the magnitude information while shifting the phase, Under 2. ANALYSIS-MODIFICATION-SYNTHESIS PROCEDURE) 

Huan modified by Kamil does not explicitly teaches 
wherein phases of spectral coefficients that are not phase shifted are randomized and the spectral coefficients that are not phase shifted include spectral coefficients in a gap between two Mk intervals wherein intervals k=1...K of  Mk are non-overlapping;
However Herre teaches wherein phases of spectral coefficients that are not phase shifted are randomized and the spectral coefficients that are not phase shifted include spectral coefficients in a gap between two Mk intervals wherein intervals k=1...K of  Mk are non-overlapping ( wherein the device is implemented for block processing to process subsequent blocks of time-discrete samples in an overlapping or non-overlapping manner, wherein the transient detector is implemented to calculate intensity values for subsequent blocks and to detect a transient period when an intensity value of a block differs from a preceding or subsequent intensity value by more than a predetermined transient threshold, and wherein the synthesis signal generator is implemented to randomize complex spectral values representing a short-term spectrum of the block including the transient period with regard to their phases or sign, Claim 22) 
It would have been obvious having the teaching of Huan and Kamil to further include the concepts of Yeldener of randomizing before effective filing date since randomizing the phase is a known concept to smooth the frames ( col 6, line 5-25, Herre) 

Allowable Subject Matter
Claims 16-17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674